In an action to foreclose a mortgage on real property, the McQuade defendants, the owners of the property, appeal from two orders of the Supreme Court, Nassau County: one, entered September 19, 1960, denying their motion to open their default, to vacate the judgment of foreclosure and sale and to permit them to serve an answer; and one, entered November 30, 1960, denying their motion for the *683same relief and for the additional relief of setting aside the sale and the Referee’s deed pursuant to such judgment. Appeal from the first order dismissed, without costs. The appeal from this order was not taken within the time prescribed by law. (Civ. Prac. Act, § 612.) The second order in effect denies reargument of the motion which resulted in the first order. Insofar as such second order denies reargument it is not appealable and the appeal therefrom is dismissed, without costs. Insofar as it may be deemed to constitute the denial of a new motion for the additional relief mentioned, it is affirmed on the merits, without costs. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.